          Case 1:20-cv-03259-CKK Document 11 Filed 05/03/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 NATIONAL PUBLIC RADIO, INC., et al.,              )
                                                   )
                Plaintiffs,                        )
                                                   )
         v.                                        )
                                                            Civil Action No. 20-3259 (CKK)
                                                   )
 U.S. DEPARTMENT OF HEALTH AND                     )
 HUMAN SERVICES,                                   )
                                                   )
                Defendant.                         )
                                                   )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s April 12, 2021 Minute Order, the parties, by and through their

respective undersigned counsel, respectfully submit this Joint Status Report to apprise the Court

of the status of this Freedom of Information Act case brought by Plaintiffs National Public Radio,

Inc. and Graham Smith (“Plaintiffs”) against Defendant U.S. Department of Health and Human

Services (“HHS”).

       The parties informed the Court in their April 12, 2021 Joint Status Report (ECF No. 10)

that on March 29, 2021, HHS provided Plaintiffs with a draft Vaughn index and a supplemental

release. The parties further informed the Court that Plaintiffs provided a proposal to resolve this

matter and HHS needed additional time to review Plaintiffs’ proposal to determine whether this

matter can be resolved without judicial intervention. The parties need additional time to continue

their discussions. Accordingly, the parties respectfully propose that they file another joint status

report on or before May 24, 2021, if a stipulation of dismissal is not filed before then. A proposed

order is attached.
         Case 1:20-cv-03259-CKK Document 11 Filed 05/03/21 Page 2 of 2




Respectfully submitted,

 BALLARD SPAHR LLP                          CHANNING D. PHILLIPS, D.C. Bar #415793
                                            Acting United States Attorney
 /s/ Matthew E. Kelley
 Matthew E. Kelley (D.C. Bar No. 1018126)   BRIAN P. HUDAK
 1909 K Street, NW, 12th Floor              Acting Chief, Civil Division
 Washington, DC 20006
 Tel: (202) 508-1112
 Fax: (202) 661-2299                        By:    /s/ Michael A. Tilghman II
 kelleym@ballardspahr.com                           MICHAEL A. TILGHMAN II
                                                    D.C. Bar #988441
 David J. Bodney (D.D.C. Bar No. AZ0022)            Assistant United States Attorney
 BALLARD SPAHR LLP                                  U.S. Attorney’s Office, Civil Division
 1 East Washington Street, Suite 2300               555 Fourth Street, NW
 Phoenix, AZ 85004                                  Washington, DC 20530
 Tel: (602) 798-5400                                (202) 252-7113
 Fax: (602) 798-5595                                Michael.Tilghman@usdoj.gov
 bodneyd@ballardspahr.com
                                            Attorneys for the United States of America
 Counsel for Plaintiffs


Dated: May 3, 2021




                                            -2-
